                          United States District Court
                                    for the
                          Southern District of Florida

Federal Trade Commission,               )
Plaintiff,                              )
                                        )
v.                                      ) Civil Action No. 19-25046-Civ-Scola
                                        )
On Point Global LLC and others,         )
Defendants.                             )

      Order Denying the Defendants’ Motion for Expedited Discovery
       Now before the Court is the Defendants’ Expedited Motion for Expedited
Discovery. (ECF No. 46.) The Defendants seek the Court’s leave to conduct
expedited discovery in connection with the preliminary injunction hearing on
January 10, 2020 and attach their proposed document requests and depositions
to their motion. (ECF No. 46-1, 46-2.) For the reasons set forth below, the Court
denies the Defendants’ motion (ECF No. 46).
1. Legal Standard
       “Discovery is normally barred prior to the Rule 26(f) conference.” Platinum
Mfg. Int’l, Inc. v. UniNet Imaging, Inc., 2008 WL 927558, at *1 (M.D. Fla. Apr. 4,
2008) (Pizzo, J.); see also Fed. R. Civ. P. 26(d)(1). Although the Federal Rules do
not provide a standard for determining whether expedited discovery under Rule
26(d) is warranted, “courts have generally adopted one of two approaches in
determining a party’s entitlement to such discovery: (1) the preliminary
injunction-style analysis set out in Notaro v. Koch, 95 F.R.D. 403 (S.D.N.Y. 1982)
or (2) a general ‘good cause’ or ‘reasonableness’ standard which allows expedited
discovery when the need for it outweighs the prejudice to the responding party.”
In re Chiquita Brands International, Inc., 2015 WL 12601043, *3 (S.D. Fla. Apr.
7, 2015) (Marra, J.).
       The Eleventh Circuit has not adopted a standard for allowing expedited
discovery. However, many district courts within the Eleventh Circuit have
expressly used a general good cause standard when confronted with expedited
discovery requests. See, e.g., In re Chiquita Brands International, Inc., 2015 WL
112601043 at *4; TracFone Wireless, Inc. v. Holden Property Services LLC, 299
F.R.D. 692 (S.D. Fla. 2014) (Torres, J.); Pulsepoint, Inc. v. 7657030 Canada Inc.,
2013 WL 12158589, *1 (S.D. Fla. Oct. 31, 2013) (Matthewman, J.); Nassau
Terminals, Inc. v. M/V Bering Sea, 1999 WL 1293476 (M.D. Fla. July 1, 1999)
(Corrigan, J.).
      2. Analysis
       Even under the lower good cause standard, the Defendants have failed to
demonstrate the need for expedited discovery. In determining whether good
cause exists, the court should weigh the need for quick discovery against the
prejudice to the responding party. See In re Chiquita Brands International, Inc.,
2015 WL 112601043 at *4. Good cause may be found where there is “some
impelling urgency,” or “hazard of loss,” requiring action to be “taken forthwith.”
See GE Seaco Servs., Ltd. v. Interline Connection, N.V., 2010 WL 1027408, at *1
(S.D. Fla. Mar. 18, 2010) (Seitz, J.) (citations omitted).
       The Defendants’ motion states that they seek expedited discovery to
“understand the basis for the FTC’s charges and determining the basis for the
statements in the witness affidavits submitted in support of the FTC’s TRO.”
(ECF No. 46 at 3.) The proffered reason does not constitute good cause to allow
for extensive expedited discovery in the eight-day period that remains before the
preliminary injunction hearing. The factual questions relevant to the issuance of
the preliminary injunction pertain to the Defendants’ own actions—i.e. whether
Defendants likely operated deceptive websites, whether the Defendants’ business
entities likely acted as a common enterprise, and whether the individual
defendants’ authority, actions, and knowledge justify holding them individually
liable. (ECF No. 46 at 3.) Discovery is not needed to obtain this information
because the Defendants already have unique knowledge of their own actions,
and thus, the need for expedited discovery is low.
       Moreover, allowing the expedited discovery would be prejudicial and
burdensome to the FTC. The Defendants seek the Court’s leave to conduct three
depositions and issue extensive document requests, and only eight days remain
before the hearing. Obtaining the requested discovery in such a limited time is
burdensome and should only be allowed in narrow circumstances. Such
circumstances do not exist here.
      Done and ordered at Miami, Florida, on January 2, 2020.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
